DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed 11/9/2020 which was in response to the office action mailed 7/8/2020 (hereinafter the prior office action).
Claim(s) 1-23 is/are pending. 
Claim(s) 1, 2, 5, 11, 15, 19 and 21 is/are amended.
Claim(s) 22-23 is/are new.
Claim(s) 1, 11 and 21 is/are independent.
Applicant’s amendments have overcome prior Specification and Claim objection(s).
Applicant’s amendments have overcome prior rejections based on 35 U.S.C. 112.


Response to Arguments
Applicant’s arguments, filed 11/9/2020, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 12 in “Remarks” that “Applicant submits that the recited "irrigation controller" should not be interpreted under means plus function because the term "controller" is preceded by the structural modifier to specify an "irrigation controller" that is well understand in the irrigation arts and by those skilled in the art of irrigation technologies. 

Examiner respectfully disagrees because the term “irrigation controller” does not preclude, for example, a software that can be programmed onto some hardware, where the software can be known in the irrigation arts. Thus, the means plus function interpretation is maintained.



Further, applicant mentions in Pg. 14 in “Remarks” that “the combination of Khabbaz and McCarthy does not describe or make obvious at least "a flow indicator output" or a sensor control circuit that "activate[s] a first flow notification from the flow indicator output when the change in the detected acoustic data is consistent with the first predefined acoustic pattern" as recited in claim 1 and similarly recited in claim 11.” Applicant elaborates in Pg. 14 that “nothing in Khabbaz describes or suggests the "controller 8" of the upstream master control 20 receiving any "acoustic data" that is detected by the downstream slave valve 12. To the contrary, the intended purpose of Khabbaz is to communicate downstream from the master control 20 to the downstream slave valve 12 by changing pressure within the conduit 10.”

Examiner respectfully disagrees because Khabbaz teaches the flow indicator and sensor to detect changes in acoustic data. This is because Khabbaz discloses that range of motion greater than data associated with diaphragm (Para. 75), i.e. first predefined acoustic patter, is used to identify acoustic wave. Further, Khabbaz discloses in Para. 82 that magnet and hall sensor can be used by electronics to determine diaphragm motion. Further, Khabbaz discloses in Para. 91 that audio component is detected by audio sensor. Finally, it is McCarthy that discloses 


Further, applicant mentions in Pg. 14 in “Remarks” that “the office action at pg. 10 alternatively suggests that the claimed "sensor control circuit" can be equated to "down-stream sensing electronics 42" of Khabbaz (para. 0080). This "down-stream sensing electronics 42", however, cannot be equated to the claimed sensor control circuit because: (1) this "down-stream sensing electronics 42" is not communicatively coupled with the "flow indicator output" recited in the claims, and is not configured to "activate a first flow notification from the flow indicator output" as recited in claim 1 (emphasis added); and (2) this "down-stream sensing electronics 42" is not couple with a separate irrigation controller.” 

Examiner respectfully notes that no downstream electronics was discussed in the rejection, and thus these arguments are moot.



 Further, applicant mentions in Pg. 15 in “Remarks” that “the combination of Khabbaz and McCarthy does not describe or make obvious at least an "irrigation water flow sensor system" as recited in independent claim 1, or "identifying when a change in the detected acoustic data is consistent with a first predefined acoustic pattern corresponding to a predefined flow rate" as recited in independent claim 11.” Applicant elaborates in Pg. 15 that “Khabbaz has no relation 

Examiner respectfully disagrees because of the same response to arguments as outlined above regarding detecting a change in the acoustic data.



Further, applicant mentions in Pg. 15 in “Remarks” that “the office action fails to show how Khabbaz would be modified in view of McCarthy as suggested to provide a flow sensor system, and further submits that one skilled in the art would not modify Khabbaz as suggested to detect flow based on acoustic data.” Applicant further states in Pg. 16 that “Additionally, one skilled in the art would not modify the pressure sensor of Khabbaz with a flow sensor of McCarthy as this would prevent the downstream slave valve 12 from detecting the communications induced by changes in pressure within the conduit.”

Examiner respectfully disagrees because one of ordinary skill in the art would have been motivated to do modify Khabbaz with McCarthy in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract). 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a separate irrigation controller that is configured to control…schedule” in Claims 1 and 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHABBAZ et al. (U.S. Pub. No. 2018/0042188) (hereinafter “Khabbaz”) in view of McCarthy, III et al. (U.S. Pub. No. 2015/0160663) (hereinafter “McCarthy”).

Regarding claim 1, Khabbaz teaches a water flow controlled irrigation system, (Fig. 1, Para. 32 - - irrigation system with control of water flow)

comprising: an irrigation water flow sensor system (Fig. 1, Para. 52 - - various sensors are associated with irrigation water flow system)

comprising: a housing comprising a pipe nesting surface, (Fig. 1, Para. 35 - - control box houses 20 and slave valve 12 houses surround irrigation pipe, where pipe rests within surface of control box housing, where Applicant’s Specification defines the pipe nesting surface as the pipe resting against a surface of the housing)

wherein the pipe nesting surface is configured to be positioned adjacent to an exterior surface of an irrigation pipe that is configured to allow water to flow therethrough; (Fig. 1, Para. 35 - - control box and slave valve houses surround pipe, where pipe rests adjacent to the surface of control box housing, where water flows through irrigation pipe)

an acoustic sensor secured with the housing proximate the pipe nesting surface; (Fig. 4, 6, Para. 52, 71 - - sensor along with diaphragm attached in the system; Para. 75 - - diaphragm sensor is used to detect, i.e. sense, acoustic wave; Para. 91 - - audio component detected by audio sensor)

(Fig. 4, 6, Para. 52, 71 - - circuit 8 and 42 used along with sensor receives acoustic wave on diaphragm to sense acoustic data)

and identify when a change in the detected acoustic data is consistent with a first predefined acoustic pattern; (Para. 75 - - range of motion greater than data associated with diaphragm, i.e. first predefined acoustic patter, is used to identify acoustic wave; Para. 82 - - magnet and hall sensor can be used by electronics to determine diaphragm motion; Para. 91 - - audio component detected by audio sensor)

and a flow indicator output comprising one or more of a wired connection and a wireless transceiver, the flow indicator output communicatively coupled with the sensor control circuit and configured to further couple with a separate irrigation controller (Fig. 5 - - circuit 8 controls flow through pipe; circuit 8 further couples with separate irrigation controller D, where both wired connection and wireless transceiver is being used)

that is configured to control irrigation valves of the irrigation system in accordance with an irrigation schedule, (Fig. 5 - - controller D is used to control irrigation system comprising irrigation valves; Para. 63 - - irrigation time periods, i.e. irrigation schedules, are employed)

and wherein the sensor control circuit is configured to activate…from the flow indicator output when the change in the detected acoustic data is consistent with the first predefined (Para. 75 - - range of motion greater than data associated with diaphragm, i.e. first predefined acoustic patter, is used to identify acoustic wave; Para. 82 - - magnet and hall sensor can be used by electronics to determine diaphragm motion; Para. 91 - - audio component detected by audio sensor)

But Khabbaz does not explicitly teach to activate a first flow notification

However, McCarthy teaches to activate a first flow notification (Para. 32 - - notification provided to user)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).



Regarding claim 2, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
Khabbaz further teaches wherein the flow indicator output comprises the wireless transceiver configured to wirelessly communicate the first flow notification to the separate irrigation controller. (Fig. 4, 5 - - wireless communication is performed using antennae to communicate with separate irrigation controller D)



Regarding claim 3, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
Khabbaz further teaches wherein the flow indicator output comprises a common line switch configured to couple with a common line of the irrigation controller, (Para. 76 - - switch used in conjunction with irrigation controller)

wherein the sensor control circuit is configured to open the common line switch to activate the first flow notification and interrupt the irrigation schedule being implemented by the irrigation controller. (Para. 56 - - flow of water is interrupted based on control by irrigation controller; Para. 76 - - switch used in conjunction with irrigation controller)



Regarding claim 4, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
Khabbaz further teaches wherein the flow indicator output comprises a switch configured to couple with a sensor input of the separate irrigation controller, (Para. 76 - - switch used in conjunction with irrigation controller where sensors are used as input)

wherein the sensor control circuit is configured to change a state of the switch to activate the first flow notification to be detected by the irrigation controller. (Para. 56 - - flow of water is interrupted, which is being interpreted as a change of state)



Regarding claim 5, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
Khabbaz further teaches wherein the sensor control circuit is configured to compare the change in the acoustic data with a set of multiple predefined acoustic patterns including the first predefined acoustic pattern, (Para. 75 - - range of motion greater than data associated with diaphragm, i.e. first predefined acoustic pattern, is used to identify acoustic wave, where being greater than is being interpreted as comparison; Para. 82 - - magnet and hall sensor can be used by electronics to determine diaphragm motion; Para. 91 - - audio component detected by audio sensor)


McCarthy further teaches to determine an estimated first flow rate of the water within the irrigation pipe (Para. 33 - - flow rate is determined based on sensor data)

Khabbaz further teaches based on the change in the acoustic data being consistent with the first predefined acoustic pattern of the set of the multiple predefined acoustic patterns. (Para. 82 - - magnet and hall sensor can be used by electronics to determine diaphragm motion, i.e. acoustic pattern; Para. 91 - - audio component detected by audio sensor)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).



Regarding claim 6, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
Khabbaz further teaches wherein the sensor control circuit in activating the first flow notification is configured to cause a first pattern of pulses to be communicated to the irrigation controller indicative of the estimated first flow rate (Para. 82 - - magnet and hall sensor can be used by electronics to determine diaphragm motion; Para. 91 - - audio component detected by audio sensor)

McCarthy further teaches configured to be interpreted by the irrigation controller as corresponding to the estimated first flow rate. (Para. 33 - - flow rate is determined based on sensor data)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).



Regarding claim 7, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
McCarthy further teaches wherein the sensor control circuit in activating the first flow notification is configured to output one of at least two values based on the estimated first flow rate (Para. 33 - - flow rate is determined based on sensor data; Para. 105 - - multiple valves, i.e. at least two, are used)

comprising a first output value representative of an excessive water flow condition (Para. 33 - - flow exceeding normal parameters is determined)

and a second output value representative of a low water flow condition, wherein the low water flow condition corresponds to a lower than normal amount of water flow, (Para. 66 - - leak is being interpreted as lower water flow)

and wherein the excessive water flow condition corresponds to a higher than normal amount of water flow. (Para. 33 - - flow exceeding normal parameters is being interpreted as higher water flow)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).



Regarding claim 8, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
McCarthy further teaches wherein the sensor control circuit is configured to operate in a learn state (Para. 56 - - learning mode used in home automation system)

Khabbaz further teaches to determine the first predefined acoustic pattern while in the learn state as a function of detected acoustic data while in the learn state. (Para. 75 - - range of motion greater than data associated with diaphragm, i.e. first predefined acoustic patter, is used to identify acoustic wave; Para. 82 - - magnet and hall sensor can be used by electronics to determine diaphragm motion; Para. 91 - - audio component detected by audio sensor)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).



Regarding claim 9, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
McCarthy further teaches a pipe temperature sensor secured with the housing proximate the pipe nesting surface; (Para. 66 - - temperature of equipment is being defined as housing/pipe temperature)

(Para. 66 - - temperature of room is being defined as environment/exterior temperature)

the sensor control circuit communicatively coupled with the pipe temperature sensor and the environment temperature sensor (Para. 66 - - temperature detection results in control circuit acting upon the detection)

and configured to: receive pipe temperature data from the pipe temperature sensor and environment temperature data from the environment temperature sensor; (Para. 66 - - temperature of equipment/pipe and room/environment is received)

detect an occurrence of a threshold temperature difference between the pipe temperature data and the environment temperature data; (Para. 66 - - temperature being outside defined range is being interpreted as detecting temperature difference)

and activate a second flow notification from the flow indicator output (Para. 32 - - notification provided to user)

based on the detected threshold temperature difference occurring between the pipe temperature data and the environment temperature data. (Para. 66 - - event is triggered in response to temperature difference)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).



Regarding claim 10, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
McCarthy further teaches the irrigation controller configured to receive the first flow notification, (Para. 32 - - notification provided to user)

determine a water flow rate within the irrigation pipe based on the first flow notification, (Para. 33 - - flow rate is determined based on sensor data)

(Para. 33 - - flow exceeding normal parameters is determined)

and initiate an action when the determined water flow rate exceeds the first flow rate threshold. (Para. 66 - - event is triggered in response to water sensor detecting flow)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).



Regarding claim 11, Khabbaz teaches a method of controlling irrigation based on water flow, (Fig. 1, Para. 32 - - irrigation system with control of water flow)

(Fig. 4, 6, Para. 52, 71 - - sensor along with diaphragm attached in the system; Para. 75 - - diaphragm sensor is used to detect, i.e. sense, acoustic wave; Para. 91 - - audio component detected by audio sensor)

identifying when a change in the detected acoustic data is consistent with a first predefined acoustic pattern corresponding to a predefined flow rate; (Para. 57 - - flow meter used to control based on flow information including flow rate; Para. 75 - - range of motion greater than data associated with diaphragm, i.e. first predefined acoustic patter, is used to identify acoustic wave; Para. 82 - - magnet and hall sensor can be used by electronics to determine diaphragm motion; Para. 91 - - audio component detected by audio sensor)

and activating…from a flow indicator output 
	
when the change in the detected acoustic data is consistent with the first predefined acoustic pattern, (Para. 75 - - range of motion greater than data associated with diaphragm, i.e. first predefined acoustic patter, is used to identify acoustic wave; Para. 82 - - magnet and hall sensor can be used by electronics to determine diaphragm motion; Para. 91 - - audio component detected by audio sensor)

wherein the flow indicator output comprises one or more of a wired connection and a wireless transceiver, and the flow indicator output is configured to couple with a separate (Fig. 5 - - circuit 8 controls flow through pipe; circuit 8 further couples with separate irrigation controller D, where both wired connection and wireless transceiver is being used)

that is configured to control irrigation valves of the irrigation system in accordance with a defined irrigation schedule. (Fig. 5 - - controller D is used to control irrigation system comprising irrigation valves; Para. 63 - - irrigation time periods, i.e. irrigation schedules, are employed)

But Khabbaz does not explicitly teach activating a first flow notification

However, McCarthy teaches activating a first flow notification (Para. 32 - - notification provided to user)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

McCarthy (Abstract).



Regarding claim 12, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
Khabbaz further teaches wherein the activating the first flow notification comprises wirelessly communicating the first flow notification to the irrigation controller. (Fig. 4, 5 - - wireless communication is performed using antennae to communicate with separate irrigation controller D)



Regarding claim 13, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
Khabbaz further teaches wherein the activating the first flow notification comprises opening a common line switch coupled with a common line of the irrigation controller (Para. 76 - - switch used in conjunction with irrigation controller)

and interrupting the irrigation schedule being implemented by the irrigation controller. (Para. 56 - - flow of water is interrupted based on control by irrigation controller)



Regarding claim 14, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
Khabbaz further teaches wherein activating the first flow notification comprises causing a change in state of a switch configured to couple with a sensor input of the separate irrigation controller (Para. 76 - - switch used in conjunction with irrigation controller where sensors are used as input)

wherein the change is state of the switch is to be detected by the irrigation controller and be utilized by the irrigation controller in interrupting the irrigation schedule being implemented by the irrigation controller. (Para. 56 - - flow of water is interrupted, which is being interpreted as a change of state; Para. 63 - - irrigation time periods, i.e. irrigation schedules, are employed, which are then interrupted)



Regarding claim 15, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
Khabbaz further teaches comparing the change in the acoustic data with a set of multiple predefined acoustic patterns, including the first predefined acoustic pattern; (Para. 75 - - range of motion greater than data associated with diaphragm, i.e. first predefined acoustic pattern, is used to identify acoustic wave, where being greater than is being interpreted as comparison; Para. 82 - - magnet and hall sensor can be used by electronics to determine diaphragm motion; Para. 91 - - audio component detected by audio sensor)

McCarthy further teaches determining an estimated first flow rate of the water within the irrigation pipe (Para. 33 - - flow rate is determined based on sensor data, where Khabbaz taught the acoustic pattern being detected)

Khabbaz further teaches based on the change in the acoustic data being consistent with the first predefined acoustic pattern of the set of the multiple predefined acoustic patterns. (Para. 82 - - magnet and hall sensor can be used by electronics to determine diaphragm motion, i.e. acoustic pattern; Para. 91 - - audio component detected by audio sensor)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).



Regarding claim 16, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
Khabbaz further teaches wherein the activating the first flow notification comprises causing a first pattern of pulses to be communicated to the irrigation controller indicative of the estimated first flow rate (Para. 82 - - magnet and hall sensor can be used by electronics to determine diaphragm motion; Para. 91 - - audio component detected by audio sensor)

McCarthy further teaches configured to be interpreted by the irrigation controller as corresponding to the estimated first flow rate. (Para. 33 - - flow rate is determined based on sensor data) 

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

McCarthy (Abstract).



Regarding claim 17, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
McCarthy further teaches wherein the activating the first flow notification comprises causing an output of one of a first output value representative of an excessive water flow condition (Para. 33 - - flow exceeding normal parameters is determined)

and a second output value representative of a low water flow condition, wherein the low water flow condition corresponds to a lower than normal amount of water flow, (Para. 66 - - leak is being interpreted as lower water flow)

and wherein the excessive water flow condition corresponds to a higher than normal amount of water flow. (Para. 33 - - flow exceeding normal parameters is being interpreted as higher water flow)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).



Regarding claim 18, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
McCarthy further teaches operating a sensor control circuit in a learn state (Para. 56 - - learning mode used in home automation system)

Khabbaz further teaches determining the first predefined acoustic pattern as a function of detected acoustic data while the sensor control circuit is operating in the learn state. (Para. 75 - - range of motion greater than data associated with diaphragm, i.e. first predefined acoustic patter, is used to identify acoustic wave; Para. 82 - - magnet and hall sensor can be used by electronics to determine diaphragm motion; Para. 91 - - audio component detected by audio sensor)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).



Regarding claim 19, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
McCarthy further teaches non-invasively detecting, from external to the irrigation pipe, pipe temperature data from a pipe temperature sensor positioned adjacent to an exterior surface of the irrigation pipe; (Para. 66 - - temperature of equipment is being defined as housing/pipe temperature)

receiving environment temperature data from an environment temperature sensor; (Para. 66 - - temperature of room is being defined as environment/exterior temperature)

detecting an occurrence of a threshold temperature difference between the pipe temperature data and the environment temperature data; (Para. 66 - - temperature being outside defined range is being interpreted as detecting temperature difference)

and activating a second flow notification from the flow indicator output (Para. 32 - - notification provided to user)

based on the detected threshold temperature difference occurring between the pipe temperature data and the environment temperature data. (Para. 66 - - event is triggered in response to temperature difference)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).



Regarding claim 20, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
McCarthy further teaches receiving, at the irrigation controller, the first flow notification; (Para. 32 - - notification provided to user)

determining, at the irrigation controller, a water flow rate within the irrigation pipe based on the first flow notification; (Para. 33 - - flow rate is determined based on sensor data)

determining, at the irrigation controller, whether the determined water flow rate exceeds a first flow rate threshold; (Para. 33 - - flow exceeding normal parameters is determined)

and initiating an action when the determined water flow rate exceeds the first flow rate threshold. (Para. 66 - - event is triggered in response to water sensor detecting flow)

Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).




Regarding claim 21, Khabbaz teaches a water flow controlled irrigation system, (Fig. 1, Para. 32 - - irrigation system with control of water flow)

comprising: a housing comprising a pipe nesting surface and at least one exterior housing surface, (Fig. 1, Para. 35 - - control box houses 20 and slave valve 12 houses surround irrigation pipe, where pipe rests within surface of control box housing, where Applicant’s Specification defines the pipe nesting surface as the pipe resting against a surface of the housing)

wherein the pipe nesting surface is configured to be positioned adjacent to an exterior surface of an irrigation pipe that is configured to allow water to flow therethrough as part of an irrigation system; (Fig. 1, Para. 35 - - control box and slave valve houses surround pipe, where pipe rests adjacent to the surface of control box housing, where water flows through irrigation pipe)

one or more of a wired connection and a wireless transceiver, the flow indicator output communicatively coupled with the sensor control circuit and configured to further couple with a separate irrigation controller (Fig. 5 - - circuit 8 controls flow through pipe; circuit 8 further couples with separate irrigation controller D, where both wired connection and wireless transceiver is being used)

that is configured to control irrigation valves of the irrigation system in accordance with a defined irrigation schedule, (Fig. 5 - - controller D is used to control irrigation system comprising irrigation valves; Para. 63 - - irrigation time periods, i.e. irrigation schedules, are employed)

But Khabbaz does not explicitly teach a pipe temperature sensor secured with the housing proximate the pipe nesting surface; 
an environment temperature sensor secured with the housing proximate the at least one exterior housing surface; 
a sensor control circuit communicatively coupled with the pipe temperature sensor and the environment temperature sensor 
wherein the sensor control circuit is configured to receive pipe temperature data from the pipe temperature sensor and environment temperature data from the environment temperature sensor, 
and further configured to detect an occurrence of a threshold temperature difference between the pipe temperature data and the environment temperature data; 

based on the detected occurrence of the threshold temperature difference between the pipe temperature data and the environment temperature data.

However, McCarthy teaches a pipe temperature sensor secured with the housing proximate the pipe nesting surface; (Para. 66 - - temperature of equipment is being defined as housing/pipe temperature)

an environment temperature sensor secured with the housing proximate the at least one exterior housing surface; (Para. 66 - - temperature of room is being defined as environment/exterior temperature)

a sensor control circuit communicatively coupled with the pipe temperature sensor and the environment temperature sensor (Para. 66 - - temperature detection results in control circuit acting upon the detection)

wherein the sensor control circuit is configured to receive pipe temperature data from the pipe temperature sensor and environment temperature data from the environment temperature sensor, (Para. 66 - - temperature of equipment/pipe and room/environment is received)

and further configured to detect an occurrence of a threshold temperature difference between the pipe temperature data and the environment temperature data; (Para. 66 - - temperature being outside defined range is being interpreted as detecting temperature difference)

and wherein the sensor control circuit is configured to activate a first flow notification from the flow indicator output (Para. 32 - - notification provided to user)

based on the detected occurrence of the threshold temperature difference between the pipe temperature data and the environment temperature data. (Para. 66 - - event is triggered in response to temperature difference)
 
Khabbaz and McCarthy are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain control of water flow by a remote user.

Therefore at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Khabbaz, by incorporating the above limitation(s) as taught by McCarthy.

One of ordinary skill in the art would have been motivated to do this modification in order to monitor a water system for abnormal conditions, as suggested by McCarthy (Abstract).



Regarding claim 22, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
Khabbaz further teaches wherein the first predefined acoustic pattern is one acoustic pattern of a plurality of different predefined acoustic patterns each associated with a different rate of flow of water through the irrigation pipe and the different rates of flow each correspond to one of a plurality of different conditions of the irrigation system. (Para. 75 - - range of motion greater than data associated with diaphragm, i.e. first predefined acoustic patter, is used to identify acoustic wave; Para. 89 - - different diaphragm pressure values can differentiate between different acoustic pulses)



Regarding claim 23, the combination of Khabbaz and McCarthy teaches all the limitations of the base claim(s).
Khabbaz further teaches wherein the sensor control circuit and the flow indicator output are cooperated with the housing. (Fig. 5 - - sensor and flow indicator output are cooperated with the housing)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119